t c memo united_states tax_court jamil e abdallah and majeda j abdallah petitioners v commissioner of internal revenue respondent docket no filed date d douglas metcalf for petitioners rachael j zepeda for respondent memorandum findings_of_fact and opinion laro judge the petition in this case involves petitioners’ federal_income_tax for through in a notice_of_deficiency dated february respondent determined deficiencies and fraud penalties under section - - as follows year deficiency penalty sec_6663 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number the issues for decision are whether petitioners failed to report income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for we hold that petitioners did fail to report certain income for all years at issue but only to the extent stated herein whether any part of any of petitioners’ underpayments of tax for through was due to fraud such that under sec_6501 tax may be assessed at any time we hold that it was for all years respondent does not assert the fraud_penalty against mrs abdallah unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure whether petitioner husband is liable for the fraud_penalty for through we hold that he is for all years whether petitioners are entitled to refunds of payments of dollar_figure for dollar_figure for and dollar_figure for we hold that they are not petitioners resided in arizona when they filed their petition findings_of_fact mr abdallah was born in israel but has dual citizenship by virtue of his father’s american citizenship in israel mr abdallah attended high school where he was trained as an electrician after high school he did not go on to college nor take any courses in bookkeeping in mr abdallah came to the united_states while mr abdallah’s primary language is arabic he also speaks some english and spanish mr abdallah is the sole provider for his wife and four children supermat in mr abdallah opened a laundromat which he named supermat supermat supermat provided coin-operated self-service laundry machines dry cleaning services and wash-and-fold services in addition to its laundry services petitioners claimed three children as dependents on their through returns and claimed a fourth child on their and returns supermat also sold laundry supplies phone cards money grams and various food items mr abdallah had an office in the corner of supermat which was separated from the rest of the laundromat by a bulletproof window at that window customers made all merchandise purchases dropped off laundry and paid for dry cleaning and wash-and-fold services supermat’s regular business hours were a m to p m in mr abdallah sold supermat but reclaimed it shortly thereafter when the purchaser failed to make the purchase payments with the exception of that brief period mr abdallah was the sole owner of supermat in addition mr abdallah and an office cleaner who came once a week were supermat’s only employees finally mr abdallah maintained bank accounts for supermat’s operations which were separate from petitioners’ personal bank accounts petitioners’ check cashing activity mr abdallah began cashing checks out of supermat’s corner office in his customers primarily cashed payroll checks and were primarily of hispanic descent at trial mr abdallah explained that these customers could not go to a bank because they did not have valid government-issued identification mr abdallah further acknowledged that many of his customers may have been illegal immigrants for his check cashing services mr abdallah charged a fee for the years at issue mr abdallah cashed millions of dollars’ worth of checks thereby generating substantial fees which constituted petitioners’ primary source_of_income petitioners did not report these fees which are as follows year total total deposits unreported income dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number although calculating the total amount of checks cashed requires certain credit and debit adjustments to be made to total deposits these adjustments are negligible and do not detract from demonstrating the sheer magnitude of mr abdallah’s check cashing activities mr abdallah maintained bank accounts for his check cashing activity separate from petitioners’ personal accounts and separate from supermat’s operating accounts every week the bank would deliver a cash shipment to supermat in an armored vehicle mr abdallah then deposited the checks that he for through respondent calculated total deposits by adding together all check deposits in petitioners’ check cashing bank accounts respondent then determined petitioners’ unreported income by applying a fee to the total deposits and adjusting for bank fees and bad checks for through respondent based mr abdallah’s total check deposits and unreported income on petitioners’ amended and returns further discussed infra cashed daily mr abdallah did not keep records of the checks he cashed his fees earned nor any other records for his check cashing activity for the years at issue two signs at supermat advertised mr abdallah’s check cashing services the first sign was directly above the office window through which mr abdallah cashed checks sold merchandise and received clothing for dry cleaning this sign was approximately three feet by two feet had a yellow background and advertised check cashing in both english and spanish in red font the second sign was on the front door was approximately the same size as the door and was also red and yellow petitioner hires essex peters as accountant after opening supermat in mr abdallah began filing federal_income_tax returns mr abdallah has always relied on an accountant to prepare his returns essex peters is an accountant of years’ experience he is not a certified_public_accountant c p a nor an enrolled_agent with the internal_revenue_service irs nor does he have any other official license that allows him to prepare tax returns further mr peters has no experience or training in forensic accounting in mr peters began taking his laundry to supermat for wash-and-fold services every month in mr abdallah learned that mr peters was the accountant for a nearby bar patrick’s at the time having ended his relationship with his prior accountant in mr abdallah was three years behind in filing his federal_income_tax returns after learning that mr peters was an accountant mr abdallah hired him to prepare his and federal_income_tax returns in date mr peters also helped mr abdallah incorporate supermat as an s_corporation called vuvo inc vuvo mr peters further prepared mr abdallah’ sec_2002 and federal_income_tax returns as well as vuvo’s and federal_income_tax returns mr abdallah signed the returns mr peters prepared thereby certifying for each that u nder penalty of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete mr abdallah’s returns for the years through reported gross_income income_tax and total_tax liability as follows year total income income_tax before credits total_tax including fica seca total dollar_figure big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number in addition to his federal tax returns mr abdallah also employed mr peters to prepare supermat’s financial statements city of tempe sales_tax returns and state of arizona sales_tax returns on a monthly basis starting in mr abdallah further employed mr peters to prepare his annual state of arizona income_tax returns to prepare mr abdallah’s city state and federal tax returns as well as supermat’s financial statements mr abdallah allegedly gave mr peters a box filled with supermat’s bank statements commission checks from money grams purchase receipts for laundry supplies and check stubs for expenses paid according to mr peters most of supermat’s expenses were documented by check stubs or bank statements every month mr peters would visit supermat to drop off his laundry supermat’s financial statements and mr abdallah’s city and state sales_tax returns for a prior month during these visits mr peters would also pick up a box of supermat’s bank statements and various receipts to prepare the next month’s books_and_records mr peters returned supermat’s bank statements by attaching them to the financial statements he had prepared mr abdallah then placed the financial statements and bank records in a binder while the record is unclear whether mr peters ever returned the various receipts and check stubs to mr abdallah these records are no longer available finally mr peters admitted that he often drank at patrick’s before making these monthly visits before date supermat’s financial statements did not include petitioners’ check cashing income mr abdallah never told mr peters his fee for check cashing services nor did mr peters inquire as to the fee even after he learned of the check cashing income criminal case for return and resulting plea agreement in date the irs began a criminal investigation relating to petitioners’ return on date mr abdallah was interviewed by irs special_agent ken hudson and supervisory special_agent iris bohannon the interview lasted nearly two hours and mr abdallah voluntarily answered the irs agents’ questions also during that interview mr abdallah turned over the binder of financial statements that mr peters had prepared for supermat in and after the interview with the irs mr abdallah terminated his business relationship with mr peters the irs also interviewed mr peters in date according to mr peters the irs never requested from him a copy of petitioners’ records during the date interview and because his computer was later stolen these records were no longer available when the irs interviewed him again approximately two years later mr abdallah understood that he could go to prison if convicted of criminal tax_fraud on date mr abdallah entered into a plea agreement with the government in order to avoid going to prison and to put an end to the criminal case in the plea agreement mr abdallah pleaded guilty to violating sec_7206 willfully making and subscribing a materially false return statement or other document as part of the plea agreement mr abdallah admitted that he knowingly and intentionally underreported his income to the internal_revenue_service in order to pay less in taxes in addition the plea agreement provided that this agreement does not preclude the united_states from instituting any other civil or administrative proceedings but that n othing in this agreement shall be construed to satisfy settle or compromise any civil tax_liability including additions to tax interest and penalties that the defendant may owe to the irs as to his federal_income_tax returns the plea agreement further provided that the defendant shall retain the right to assert any and all defenses in any civil tax audit controversy appeal or litigation finally the plea agreement required mr abdallah to file amended returns for and on date the u s district_court for the district of arizona entered a judgment and a fine of dollar_figure against mr abdallah the judgement provided that mr abdallah has been sentenced in accordance with the terms of the plea agreement and that he has waived his right to appeal and to collaterally attack this matter mr abdallah hired joel ruben a c p a with years’ experience in accounting and a partner at pater ruben to prepare his amended returns for and according to mr ruben the records for those years were very shallow and mr abdallah’s income and expenses for those years had to be recreated he also testified that there was no evidence that a system for keeping track of check cashing income had been in place mr abdallah’s amended returns reported taxable_income and tax_liability as follows year total income amended income_tax amended before credits total_tax amended including fica seca dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number on date petitioners made voluntary payments of dollar_figure towards their tax_liability dollar_figure towards their tax_liability and dollar_figure towards their tax_liability petitioners’ other assets in late petitioners purchased a piece of real_property on w dublin st in chandler arizona in early petitioners purchased another piece of property on e pueblo ave in chandler arizona petitioners purchased this property for dollar_figure and made a downpayment of dollar_figure in early petitioners purchased yet another piece of property on e scorpio place in chandler arizona petitioners purchased this property for dollar_figure and made a downpayment of dollar_figure in mid-2003 petitioners sold their w dublin st property petitioners’ loan applications in mr abdallah submitted a uniform residential_loan application freddie_mac form to spectrum financial group in which he reported his monthly income from supermat as dollar_figure in mr abdallah submitted yet another uniform residential_loan application freddie_mac form to spectrum financial group in which he also reported his monthly income from supermat as dollar_figure in both applications mr abdallah disclosed that he had monthly mortgage payments on his w dublin st property of dollar_figure and additional monthly loan payments of dollar_figure finally mr abdallah signed the applications thereby certifying that the information provided in this application is true and correct as of the date set forth opposite his signature on this application and acknowledging his understanding that any intentional or negligent misrepresentation s of the information contained in this application may result in civil liability and or criminal penalties including but not limited to fine or imprisonment or both under the provisions of title united_states_code sec_1001 et seq opinion the primary issue in this case is whether mr abdallah fraudulently underreported his income with regard to his through returns the parties have stipulated or otherwise conceded on brief that mr abdallah failed to report income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for i perception of witnesses we observe the candor sincerity and demeanor of each witness in order to evaluate his testimony and to assign weight to that testimony for the primary purpose of finding disputed facts hie holdings inc v commissioner tcmemo_2009_130 97_tcm_1672 aff’d without published opinion 521_fedappx_602 9th cir we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case id we will not accept a witness’ testimony at face value if we find that our impression of the witness coupled with our review of the credible facts at hand conveys to us an understanding contrary to the spoken word id citing 115_tc_43 aff’d 299_f3d_221 3d cir during trial we heard the testimony of four fact witnesses mr peters mr abdallah revenue_agent john schiffer agent schiffer and mr ruben as explained more fully below we found that mr peters and mr abdallah lacked credibility as to the material issues also more fully explained below we found agent schiffer’s and mr ruben’s testimony to be of limited helpfulness therefore we rely primarily on the record built by the parties through their stipulation of facts and exhibits a mr peters as to mr peters petitioners’ accountant we perceived him to be generally untrustworthy and found his testimony to be incredible with regard to material aspects of this case mr peters’ testimony was internally inconsistent and contradicted by the documentary_evidence and stipulated facts in addition mr peters demonstrated a lack of understanding of federal tax laws we illustrate these observations through the following examples first of significance to this case is whether mr abdallah fraudulently underreported income from check cashing mr abdallah claims that he provided information on check cashing income to mr peters so that mr peters could report petitioners’ correct income mr peters essentially denies this and states that he was for the most part unaware that petitioners had substantial check cashing income mr peters claimed that he never saw any check cashing signs while at supermat we find this claim to be highly improbable given the size prominent location and prominent color scheme of the two check cashing signs the regular line of customers outside the check cashing and laundry dropoff window and mr peters’ frequent and regular visits over many years further mr peters noticed that the establishment across the street offered check cashing service but incredibly failed to notice that his own client offered the same service second mr peters testified that he first learned of mr abdallah’s check cashing activities in date when he came across a bank statement from petitioners’ check cashing account ending in however schedule c profit and loss from business of petitioners’ return shows income from phonecards moneygrams and checking cashing sic when questioned about this mr peters admitted that he was aware of a small amount of check cashing activity before and that he saw customers cashing checks as early a sec_2002 mr peters further testified that after discovering the check cashing account ending in he began reporting check cashing income in subsequent months but did not do so for prior months because the date bank statement showed an opening balance of zero in reality the date bank statement showed an opening balance of nearly dollar_figure and prior bank statements from that account showed deposits were made as early as april of when questioned about the date opening balance mr peters admitted that his prior statement had been false and that although he should have asked for earlier bank statements he failed to do so mr peters also claimed that he was not aware of petitioners’ other check cashing accounts however the bank statement for petitioners’ check cashing account ending in was attached to supermat’s date financial statements finally mr peters testified that although he knew mr abdallah incurred significant expenses for cash shipments by armored vehicle mr peters never questioned what those expenses were for the contradictory and ever-changing nature of mr peters’ testimony severely undermines his credibility third mr peters assisted mr abdallah with a dubious method for reducing self-employment taxes mr peters testified that mr abdallah asked him to incorporate supermat in order to reduce mr abdallah’s federal tax_liability and that he advised mr abdallah that by incorporating supermat as an s_corporation ie vuvo mr abdallah would not be required to pay self-employment taxes although incorporating and becoming an employee of vuvo would relieve mr abdallah of filing self-employment_tax returns under sec_1401 vuvo and mr abdallah would be required to pay social_security and medicare taxes on mr abdallah’s wages pursuant to sec_3101 and sec_3111 at the same rates mr peters attempted to avoid the taxes imposed by sec_3101 and sec_3111 by reporting no wages for mr abdallah and reporting all of vuvo’s profit as distributions of income for and given that mr abdallah worked long hours at supermat each day mr peters’ advice to disguise wages as distributed earnings in order to avoid payroll_taxes runs contrary to federal tax laws see 918_f2d_90 9th cir holding that a taxpayer should not be permitted to evade fica and futa by characterizing compensation paid to its shareholder as dividends rather than wages 117_tc_141 holding that where an officer of an s_corporation performs substantial services the remuneration received for those services is wages subject_to federal employment_tax and not distributions of corporate income aff’d sub nom 54_fedappx_100 3d cir finally the cavalier manner in which mr peters practices accounting does not inspire our confidence in his testimony mr peters testified that he was not sure whether sales of phone cards were taxable for sales_tax purposes and admitted that instead of researching the issue he merely guessed mr peters’ careless practice further contributes to the numerous errors in the financial statements and tax returns that he prepared for example supermat’s july and date profit and loss statements showed sales of dollar_figure and dollar_figure respectively yet its city of tempe sales_tax returns reported sales of only dollar_figure and dollar_figure respectively as another example supermat’s date profit and loss statement showed total sales of dollar_figure yet its state of arizona sales_tax return reported total sales of only dollar_figure when questioned about these discrepancies mr peters admitted that he filed the city and state sales_tax returns before creating the profit and loss statements and that he merely guessed what the sales amounts would be for the reasons stated above we choose not to credit mr peters with reliable testimony b mr abdallah as to mr abdallah we found portions of his testimony to be incredible as to material aspects of this case for example mr abdallah testified that he never looked at his tax returns and that he would just write a check for whatever mr peters told him he owed we find it highly unlikely that mr abdallah an experienced businessman who operated a profitable business for many years signed his returns under penalty of perjury without taking notice of his reported gross_income c other witnesses as for agent schiffer and mr ruben we found their testimony to be credible but of limited helpfulness agent schiffer’s testimony was not helpful because he was neither involved in the investigation nor otherwise personally on his through returns mr abdallah reported income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for total reported income of dollar_figure for those same years mr abdallah failed to report check cashing income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for total unreported income of dollar_figure familiar with the case mr ruben’s testimony was not helpful because his factual knowledge was limited to events that occurred after the years at issue ii statute_of_limitations on assessment a central issue in this case is whether the periods of limitations on assessment have expired for the through returns it is undisputed that petitioners omitted substantial income on all five returns such that the six-year limitations_period set forth in sec_6501 would apply it is further undisputed that as to those years more than six years have elapsed between when the returns were filed and when respondent issued the notice_of_deficiency the issuance of a valid notice_of_deficiency is an essential prerequisite to the jurisdiction of this court in a deficiency action 423_us_161 n for a notice_of_deficiency to be valid it must be sent to the taxpayer before the period of limitations for assessment has expired see sec_6213 therefore whether respondent has issued a valid notice_of_deficiency and consequently whether this court has deficiency jurisdiction over these five years depends on whether the limitations periods on assessment are lifted under sec_6501 upon a finding of fraud iii sec_6663 fraud_penalty sec_6663 provides that i f any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment that is attributable to fraud a underpayment_of_tax in order to establish liability for the fraud_penalty under sec_6663 the commissioner must prove by clear_and_convincing evidence that an underpayment_of_tax exists see sec_7454 rule b petitioners’ underpayment_of_tax arises from their unreported income in the court_of_appeals for the ninth circuit to which this case is appealable absent the parties’ stipulation otherwise see sec_7482 the commissioner’s determination as to unreported income in a notice_of_deficiency is presumed correct only when it is supported by a minimal evidentiary foundation 596_f2d_358 9th cir rev’g 67_tc_672 see also 743_f2d_670 9th cir stating that the commissioner must produce some substantive evidence demonstrating that the taxpayer received unreported income aff’g tcmemo_1982_666 on the basis of our review of the entire record we find that respondent has produced sufficient evidence to establish that petitioners did not report income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for through the parties have stipulated the above-stated amounts of unreported income for petitioners have admitted by virtue of their amended_return that they failed to report dollar_figure of income the parties have also conceded on brief this unreported income amount for to put things in perspective for the six years at issue petitioners reported on their original returns total income of only dollar_figure ie of their actual total income of dollar_figure on the basis of the parties’ stipulations and concessions we hold that respondent has clearly and convincingly established the underpayment element of sec_6663 b fraudulent intent the commissioner must prove by clear_and_convincing evidence that the taxpayer fraudulently intended to underpay his taxes see sec_7454 rule pursuant to sec_1_6664-2 income_tax regs for purposes of ascertaining the underpayment on which the sec_6663 penalty is based the tax shown on an amended_return is not substituted for the tax_shown_on_the_return as originally filed if the original return was fraudulent b whether an underpayment_of_tax is attributable to fraud is a question of fact to be resolved on the basis of the record as a whole 94_tc_654 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir fraud is defined as the intentional commission of an act or acts for the specific purpose of evading tax believed to be owing 92_tc_661 fraudulent intent is never imputed nor presumed but must always be established by independent evidence id pincite mr abdallah admitted to fraud on his return in connection with his criminal case as an initial matter we address whether the judgment against mr abdallah in the criminal case estops him from litigating the existence of fraud for we hold that it does not the arizona district_court judgment held mr abdallah criminally liable under sec_7206 sec_7206 provides that any person who w illfully makes and subscribes any return which contains or is verified by a written declaration that it is made under the penalties of perjury and which he does not the parties agree that the notice_of_deficiency is timely for believe to be true and correct as to every material matter shall be guilty of a felony in 683_f2d_1285 9th cir the court_of_appeals for the ninth circuit held that a prior criminal conviction under sec_7206 will not estop a party from later contesting civil_fraud because an intent to evade taxes was not a necessary element of the criminal conviction thus mr abdallah’s criminal conviction under sec_7206 does not estop him from challenging the penalty for civil_fraud under sec_6663 the arizona district_court judgment however also incorporated the terms of the plea agreement and as part of the plea agreement mr abdallah admitted that he intentionally underreported his income in order to pay less in taxes therefore mr abdallah has admitted to fraud--ie that he intentionally underreported income for the specific purpose of evading tax see petzoldt v commissioner t c pincite fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing to since fraud is rarely admitted and the taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts 796_f2d_303 9th cir aff’g tcmemo_1984_601 whether fraud exists in a given situation is a factual determination that must be made after reviewing the particular facts and circumstances of the case bussell v commissioner tcmemo_2005_77 89_tcm_1032 aff’d 262_fedappx_770 9th cir the intent to conceal or mislead may be inferred from a pattern of conduct see 317_us_492 from through mr abdallah’s business practices and pattern of behavior did not materially change therefore mr abdallah’s admission that he intentionally underreported income for the specific purpose of evading tax for is circumstantial evidence of his fraudulent intent for through in determining whether a taxpayer had the requisite fraudulent intent courts have also relied on certain indicia badges_of_fraud these badges include understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities and dealing in cash bradford v commissioner f 2d pincite the presence of several badges is persuasive circumstantial evidence of fraud bussell v commissioner t c m cch pincite several badges_of_fraud exist in this case which clearly and convincingly establish fraud in all five years a understating income mr abdallah cashed millions of dollars’ worth of checks totaling dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioners admit that they failed to report check cashing income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for in contrast on their original returns petitioners reported income of only dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for to put things in perspective petitioners reported merely of their income for for for for and for petitioners’ omitted income which completely dwarfs the income that they did report constitutes strong evidence of fraud parks v commissioner t c pincite a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud branson v commissioner tcmemo_2012_124 103_tcm_1680 a pattern of substantially underreporting income for several years is strong evidence of fraud particularly if the reason for the understatements is not satisfactorily explained or due to innocent mistake powerstein v commissioner tcmemo_2011_271 102_tcm_497 finding strong evidence of fraudulent intent where over a period of five years petitioners failed to report or account for more than dollar_figure of income moreover mr abdallah certified under penalty of perjury that he reviewed his returns and that to the best of his knowledge his returns were true correct and complete having reviewed his returns mr abdallah must have seen that he reported significantly less income than he was actually making mr abdallah knew his check cashing income was substantial for the following reasons first mr abdallah knew that fees generated from his check cashing business were his primary source_of_income with which he singlehandedly supported his wife and three children four children in and second petitioners made substantial investments partially with their own funds for example in and petitioners purchased two pieces of real_property for dollar_figure and dollar_figure and made downpayments of dollar_figure and dollar_figure respectively with their own funds third petitioners made monthly by signing the returns mr abdallah certified that u nder penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete mortgage payments of dollar_figure--ie annual payments of dollar_figure--on their residence at w dublin st to put things in perspective during through petitioners paid more in mortgage and downpayments alone than they reported as income b maintaining inadequate records taxpayers are required to keep such records as are necessary for the determination of tax see sec_6001 we find that mr abdallah’s records were poor inadequate and incomplete on brief petitioners concede that mr abdallah did not keep contemporaneous_records of the fees he collected when he cashed checks that his recordkeeping was deficient and that t here is no doubt that mr abdallah was a poor record keeper further mr abdallah testified that every month he threw all of supermat’s records--ie bank statements commission checks purchase receipts and check stubs--together in a box which he then gave to mr peters with the exception of some bank statements these records are now lost at all times before they were lost these records were either in mr abdallah’s possession or in the possession of an agent under his control further mr abdallah failed to keep records of the checks he cashed his fees earned or any other records for his check cashing activity mr abdallah’s failure to maintain adequate_records is indicative of fraud see eg scott v commissioner tcmemo_2012_65 103_tcm_1310 finding taxpayer’s failure to keep or produce adequate_records to support his tax_return positions to be an indicium of fraud c giving implausible or inconsistent explanations of behavior as we stated earlier mr abdallah claimed incredibly that he never looked at his tax returns mr abdallah however certified under penalty of perjury that he reviewed his returns and that to the best of his knowledge his returns were true correct and complete thus either he lied to the irs on his returns or he lied to this court during trial even if we were to credit mr abdallah’s testimony that he did not review his returns which we do not experience and common sense render it difficult for us to believe that a reasonable person would not have noticed that his reported tax_liabilities were orders of magnitude lower than what one would expect from his earnings for the six years at issue mr abdallah paid zero income_tax but had nearly dollar_figure of total income willful ignorance and reckless disregard of the truth are circumstantial evidence of fraud see 721_f2d_276 9th cir finding that willful ignorance instructions have been found appropriate in fraud cases citing united_states v hanlon f 2d n 2d cir holding that a fact finder may infer fraud from reckless disregard of the truth finally and significantly mr abdallah submitted loan applications to spectrum financial group in and wherein he represented that he was making dollar_figure a month--ie dollar_figure a year--through supermat in contrast mr abdallah submitted tax returns in and representing that he made only dollar_figure and dollar_figure through supermat respectively strong evidence of fraudulent intent exists where the taxpayer reports substantially higher income on his loan applications than on his federal_income_tax returns see powerstein v commissioner t c m cch pincite moreover by signing both applications mr abdallah twice certified that the information he provided was correct and twice acknowledged that misrepresentations could result in a violation of u s c sec_1001 in essence mr abdallah either made fraudulent representations to the irs under penalty of perjury or he made fraudulent representations to spectrum financial group in violation of u s c sec_1001 or both we note that a violation of u s c sec_1001 is a federal criminal offense which could result in imprisonment for up to five years however as the issue is not before the court we do not address whether mr abdallah’s loan applications resulted in such a violation having established that mr abdallah knew he was underreporting income we need not make a great leap to conclude that mr abdallah intended to underpay his taxes when financial incentives existed for him to report high income such as on loan applications mr abdallah reported significant monthly income when financial incentives existed for him to report low income such as on his tax returns mr abdallah reported minimal income for the foregoing reasons respondent has clearly and convincingly established that mr abdallah harbored fraudulent intent c portion of underpayment attributable to fraud once the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 see also scharringhausen v commissioner tcmemo_2012_350 at the commissioner need only prove clearly and convincingly that there is a deficiency and ‘at least some part of the deficiency was due to fraud ’ quoting 266_f2d_698 9th cir remanding t c memo respondent has established by clear_and_convincing evidence that at least part of each of mr abdallah’s underpayments is attributable to fraud in addition mr abdallah has failed to establish by a preponderance_of_the_evidence that any portion of any underpayment is not attributable to fraud thus mr abdallah’s entire underpayment for each of through is attributable to fraud finally because we find that petitioners’ returns for through were fraudulent the limitations_period on assessment is lifted under sec_6501 therefore the notice_of_deficiency was valid and the court has deficiency jurisdiction over these five years iv refund of petitioner sec_2002 and payments under the tax regime congress created congress has established a detailed refund scheme that subjects complaining taxpayers to various requirements before they can bring suit 553_us_1 in postpayment circumstances a taxpayer seeking a refund of taxes erroneously or unlawfully assessed or collected may bring an action against the government either in united_states district_court or in the united_states court of federal claims id pincite citing u s c sec_1346 in contrast the tax court’s principal jurisdiction is over prepayment deficiency cases pursuant to sec_6213 with regard to the tax court’s overpayment jurisdiction sec_6512 provides i f the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment the existence of deficiencies for and is undisputed rather the parties dispute the existence of an overpayment_of_tax sec_6665 provides that any reference in this title_26 of the united_states_code to which sec_6512 belongs to ‘tax’ imposed by this title shall be deemed also to refer to the additions to the tax additional_amounts and penalties provided by this chapter therefore an overpayment_of_tax under sec_6512 requires payment in excess of the deficiency plus any penalties and additions to tax petitioners’ voluntary payments of dollar_figure for dollar_figure for and dollar_figure for do not come close to covering their deficiencies of dollar_figure for dollar_figure for and dollar_figure for plus the fraud penalties consequently there is no overpayment_of_tax for or and this t his chapter refers to chapter additions to the tax additional_amounts and assessable_penalties to which sec_6663 belongs on brief respondent concedes these reduced deficiency amounts for and court lacks jurisdiction to order a refund of petitioners’2002 or payment see sec_6512 and v mr peters’ subpoena respondent subpoenaed mr peters to compel him to testify at trial respondent served mr peters with the subpoena but did not provide petitioners or the court with proof of service petitioners allege that respondent failed to follow the tax_court rules_of_practice and procedure claim resulting prejudice and seek to strike mr peters’ testimony respondent argues that he issued mr peters’ subpoena in accordance with the rules respondent served mr peters with the subpoena but did not provide proof of service to the court rule b provides that the person serving a subpoena shall make proof thereof to the court promptly and in any event within the time in which the person served must respond rule b further provides that failure to make proof of service does not affect the validity of the service we find that respondent violated rule by not providing proof of service to the court however we decline to strike mr peters’ testimony because petitioners were not prejudiced respondent listed mr peters as a potential witness in his pretrial memorandum further absent a claim of privilege which petitioners have not asserted nothing bars mr peters from testifying on respondent’s behalf without being subpoenaed in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
